Citation Nr: 0200786	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post fusion of L4-L5-S1 and micro-diskectomy 
of L3-L4, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from September 1976 to July 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 40 percent 
disability rating for the veteran's service-connected low 
back disability.  

In September 2000, the RO also granted service connection for 
a left heel calcaneal spur, evaluated as noncompensable.  The 
veteran was notified of the RO's decision by letter dated 
October 11, 2000, and he filed a notice of disagreement in 
March 2001.  A statement of the case was issued on March 28, 
2001.  The veteran's representative completed a Statement of 
Accredited Representation in Appealed Case on October 23, 
2001.  However, because the veteran did not file a timely 
substantive appeal concerning this claim, it is not currently 
on appeal before the Board.  See 38 C.F.R. §§ 20.200, 
20.302(b) (2001). 


REMAND

A remand is required in order to afford the veteran an 
additional VA examination.  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide his claim so that he is 
afforded every possible consideration.

The veteran was afforded a VA neurological examination on 
June 6, 2000, and a VA spine examination on June 15, 2000.  
These examination reports contain conflicting findings.  For 
example, the veteran's reflexes were reported as 1+ and 
symmetrical on June 6, but on June 15 it was noted that his 
patella reflexes were absent.  Additionally, on June 6 the 
examiner reported "Plantar reflexes," but made no specific 
findings about these reflexes.  This examiner also stated 
that muscle strength and tone were normal; however, on June 
15 there was a finding of right quadriceps atrophy.  

Accordingly, the veteran should be afforded a thorough VA 
examination on remand to resolve these discrepancies and to 
provide the Board medical information necessary to render 
findings of medical fact regarding the degree of disability 
resulting from his back disability.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  The examiner should be provided access to 
the claims file.

Any additional VA or private treatment records dated since 
2000 could also prove relevant to the claim, and should be 
requested on remand.  See 38 U.S.C.A. § 5103A(b) and (c) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of any treatment 
received from VA and non-VA health care 
providers for any type of symptoms or 
complaints associated with his low back 
disorder from 2000 to the present, 
including from the Miami VA Medical 
Center.  With respect to any non-VA 
health care providers identified by the 
veteran, request his authorization to 
release any indicated private medical 
records to VA.  Upon receipt of his 
signed authorization(s) for such records, 
attempt to obtain copies of the treatment 
records identified by the veteran.  All 
reports and records received should be 
associated with the claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), the RO should notify the veteran 
of the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from such sources would be 
futile.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA examination 
of his spine.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should note detailed range 
of motion measurements for the lumbar 
spine and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2001).

The examiner should also state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected low 
back disorder upon his ordinary activity, 
including employment.  38 C.F.R. § 4.10 
(2001).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

7.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


